Citation Nr: 0925097	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected postoperative left inguinal hernia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1960 to December 1962.

Service connection for a non-recurrent left hernia repair was 
granted in a September 1981 rating decision; a noncompensable 
(zero percent) disability rating was assigned.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued the noncompensable rating 
assigned to the Veteran's service-connected left hernia 
disability.  The Veteran initiated an appeal of this decision 
and requested de novo review of his claim by a Decision 
Review Officer (DRO).  The DRO issued a statement of the case 
(SOC) in June 2006 which increased the assigned disability 
rating to 10 percent disabling.  The Veteran indicated his 
continued disagreement with the disability rating assigned to 
his left hernia disability with the submission of his 
substantive appeal in August 2006.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The Veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in May 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

In a November 2007 rating decision, the RO denied 
compensation pursuant to 38 U.S.C. §1151 for a postoperative 
right shoulder biceps tendon rupture and determined that new 
and material evidence sufficient to reopen the previously-
denied claim of entitlement to service connection for a right 
inguinal hernia repair had not been submitted.  To the 
Board's knowledge, the Veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

The Veteran's most recent VA fee-basis examination was 
performed in December 2004.  The Veteran has testified that 
his service-connected left inguinal hernia symptomatology has 
worsened since that time.  See the May 2009 hearing 
transcript, page 5.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the Veteran for an 
examination in order to determine 
the current severity of the 
service-connected left inguinal 
hernia disability.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  A report of 
the examination should be prepared 
and associated with the Veteran's 
VA claims folder.

2.  After undertaking any 
additional development deemed by it 
to be appropriate, readjudicate the 
Veteran's claim of entitlement to 
an increased rating for his 
service-connected left inguinal 
hernia disability.  If the benefit 
sought on appeal remains denied, 
the Veteran should be provided a 
SSOC and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


